

Exhibit 10.32
COMMUNITYONE BANCORP
2012 INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (the “Agreement”) is effective as of December
19, 2013 between CommunityOne Bancorp, a North Carolina corporation (the
“Company”), and ___________________ (the “Participant”).
WHEREAS, the Company has established the 2012 Incentive Plan (the “Plan”),
pursuant to which the Company may, from time to time, make grants of Restricted
Stock to eligible employees and other individuals providing services to the
Company or an Affiliate, including CommunityOne Bank, N.A. (as defined in the
Plan); and
WHEREAS, in consideration for the Participant’s service to the Company and/or an
Affiliate, on December 19, 2013 (the “Grant Date”), the Company granted to the
Participant Restricted Stock pursuant to the terms and conditions of the Plan
and this Agreement;
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company granted to the Participant
_______________ (____) shares of time vesting Restricted Stock (“Time RSAs”) and
____________(__) shares of performance vesting Restricted Stock (“Performance
RSAs” and together with the Time RSAs, the “Award” or the “Restricted Stock”).
2.    Vesting. The Award shall vest according to the vesting schedule below.
Vesting on any such date is subject to the Participant’s continued service with
the Company or an Affiliate through such date. If the application of the vesting
schedule would result in the Participant vesting in a fraction of a share, such
fractional share shall be rounded up to the next whole share.
Time RSA Vesting Schedule: Two-thirds of the Award shall vest on the second
anniversary of the Grant Date, and the final one‑third of the Award shall vest
on the third anniversary of the Grant Date.
Performance RSA Vesting Schedule: The Performance RSAs shall be vested over
seven years upon the following schedule:
◦
One quarter of the Performance RSA Award shall vest the later of the second
anniversary of the date of grant or the date the closing price per share of
CommunityOne Bancorp common stock achieves an average of $22.00 over a twenty
trading day period;




--------------------------------------------------------------------------------

Exhibit 10.32

◦
One quarter of the Performance RSA Award shall vest the later of the second
anniversary of the date of grant or the date the closing price per share of
CommunityOne Bancorp common stock achieves an average of $24.00 over a twenty
trading day period;

◦
One quarter of the Performance RSA Award shall vest the later of the second
anniversary of the date of grant or the date the closing price per share of
CommunityOne Bancorp common stock achieves an average of $30.00 over a twenty
trading day period; and

◦
One quarter of the Performance RSA Award shall vest the later of the second
anniversary of the date of grant or the date the closing price per share of
CommunityOne Bancorp common stock achieves an average of $36.00 over a twenty
trading day period.

3.    Termination of Service. Except as provided below, if the Participant
incurs a termination of service, all shares of Restricted Stock not vested at
the time of such termination shall be immediately and automatically forfeited by
the Participant upon such termination of service.
(a)    In the event of the Participant’s Retirement, death, or Disability (as
such terms are defined below) the following provisions shall apply: (i) if such
Retirement, death, or Disability occurs within the twelve-month period prior to
the second anniversary of the Grant Date, the Participant shall become
immediately vested in two-thirds of the Award; or (ii) if such Retirement,
death, or Disability occurs within the twelve-month period prior to the third
anniversary of the Grant Date or anytime thereafter, the Participant shall
become immediately vested in the full Award. Notwithstanding the foregoing, and
only to the extent required by applicable law, if the Participant has not
performed substantial services for the Company or its Affiliates for at least
two years from the Grant Date, any portion of the Participant’s Award that would
become vested pursuant to this Section 3(a) in connection with the Participant’s
Retirement shall be forfeited.
For purposes of this Agreement, Retirement shall mean termination of employment
on or after the Participant attains age 65. Disability shall mean that either
(i) the Participant is deemed disabled for purposes of any group or individual
long‑term disability policy paid for by the Company or its Affiliate that covers
the Participant, or (ii) in the good faith judgment of the Company Board of
Directors, the Participant is substantially unable to perform the Participant’s
duties under this Agreement for more than ninety days, whether or not
consecutive, in any twelve‑month period, by reason of a physical or mental
illness or injury.
(b)    In the event that the Company terminates the Participant’s service
without Cause or the Participant terminates service for Good Reason (as such
terms are defined below), any portion of the Participant’s Award that is
unvested shall become immediately vested. Notwithstanding the foregoing, and
only to the extent required by applicable law, if the Participant has not
performed substantial services for the Company or its Affiliates for at least
two years from the Grant Date, any portion of the Participant’s Award that would
become vested pursuant to this Section 3(b) in connection with the Participant’s
termination of service shall be forfeited.



--------------------------------------------------------------------------------

Exhibit 10.32

For purposes of this Agreement, Cause shall mean the termination of the
Participant on account of (A) the Participant’s incompetence or dishonesty in
his performance of, deliberate neglect of, willful malfeasance or misconduct in
connection with the performance of, or continued failure to substantially
perform, duties reasonably assigned to the Participant by the Company Board of
Directors or any Affiliate Board of Directors which are in the interests of the
Company or the Affiliate and consistent with the Participant’s obligations
hereunder; (B) the Participant’s material breach of this Agreement or any
material written Company policy; (C) the Participant’s willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease‑and‑desist order; or (D) an act or acts on Participant’s part
constituting (x) a felony or (y) a misdemeanor involving (a) fraud, moral
turpitude, dishonesty, breach of trust or fiduciary duties, organized crime or
racketeering; (b) a violation of securities or commodities laws or regulations;
(c) a violation of depository institution laws or regulations; (d) a violation
of housing authority laws or regulations; or (e) a violation of the rules,
regulations, codes of conduct or ethics of a self‑regulatory trade or
professional organization.
For purposes of this Agreement, Good Reason shall mean, unless the Participant
shall have consented in writing thereto, (i) a material diminution in the
Participant’s duties and responsibilities or authority, or any material adverse
change in the Participant’s base compensation; (ii) a relocation of the
Participant’s primary work location more than thirty miles from Asheboro, North
Carolina (provided that the relocation of the Participant’s primary work
location to Charlotte, North Carolina or a location within thirty miles of
Charlotte, North Carolina shall not constitute “Good Reason”); or (iii) any
material breach of this Agreement by the Company; provided that the Participant
shall have delivered written notice to the Company, within ninety days of the
initial existence of the circumstances giving rise to Good Reason, of the
Participant’s intention to terminate his employment for Good Reason, which
notice specifies in reasonable detail the circumstances claimed to give rise to
the Participant’s right to terminate his employment for Good Reason and the
Company shall not have cured such circumstances within thirty days following the
Company’s receipt of such notice. If, following such thirty day period, the
Company has not cured such circumstances and Participant decides to proceed with
the termination of his employment for Good Reason, such a termination will be
effective by providing the Company with a Notice of Termination.
(c)    In the event of a Change in Control (as defined in 26 CFR 1.280G-1,
Q&A-27 through Q&A-29), any portion of the Participant’s Award that is unvested
shall become immediately vested upon such Change in Control.
4.    Restrictions on Transferability. The Participant may not sell, assign,
convey, pledge, exchange, hypothecate, alienate or otherwise dispose of or
transfer the Restricted Stock in any manner to the extent it remains unvested.
No assignment, pledge or transfer of the Restricted Stock, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall be effective; but immediately upon any such attempt to assign,
pledge or otherwise transfer the Restricted Stock, the Restricted Stock shall be
forfeited.



--------------------------------------------------------------------------------

Exhibit 10.32

5.    Forfeiture Procedures. In the event of any forfeiture of the Restricted
Stock, such forfeiture shall be automatic and without further act or deed by the
Participant. Notwithstanding the foregoing, if requested by the Company (or its
agent), the Participant shall execute such documents (including, without
limitation, a power of attorney in favor of the Company) and take such other
action deemed necessary or desirable by the Company to evidence such forfeiture.
6.    Tax Matters. The Participant shall pay or make provision for payment to
the Company or its Affiliate, as applicable, through payroll or other
withholding (which withholding the Participant hereby authorizes) or other means
acceptable to the Company or its Affiliate and permissible under the Plan, the
amount necessary to satisfy any federal, state or local withholding requirements
applicable to any taxable event arising in connection with the Restricted Stock.
The determination of the withholding amounts due in such event shall be made by
the Company, and shall be binding upon the Participant. The Company shall not be
required to deliver such Shares unless the Participant has made acceptable
arrangements to satisfy any such withholding requirements. Nothing in this
Section shall be construed to impose on the Company a duty to withhold where
applicable law does not require such withholding.
THE PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT IS RESPONSIBLE FOR, AND IS
ADVISED TO CONSULT WITH THE PARTICIPANT’S OWN TAX ADVISORS REGARDING, THE TAX
CONSEQUENCES TO THE PARTICIPANT THAT MAY ARISE IN CONNECTION WITH THE RESTRICTED
STOCK, INCLUDING THE DECISION TO MAKE AND TIMELY FILE, AND THE CONSEQUENCES OF,
ANY ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED. THE PARTICIPANT ALSO SHALL TIMELY DELIVER A COPY OF ANY SUCH SECTION
83(b) FILING TO THE COMPANY.
7.    Rights as Shareholder. Notwithstanding the foregoing vesting and transfer
restrictions that apply to the Restricted Stock, but subject to the terms of
this Agreement and the Plan, the Participant generally shall otherwise have the
beneficial ownership of the Restricted Stock and shall be entitled to exercise
the rights and privileges of a shareholder with respect to the Restricted Stock,
including the right to vote such shares and the right to receive dividends (if
any) paid with respect to such shares; provided, however, that (a) any dividend
payments will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of the Shares or, if later, the fifteenth day
of the third month following the date the dividends are paid to shareholders of
the Shares; and (b) with respect to any Shares that arise from any dividends
with respect to the Restricted Stock or from adjustments under Section 9, the
Participant shall have the same rights and privileges, and shall be subject to
the same restrictions, that apply to the Restricted Stock under this Agreement
and the Plan.
8.    Book-Entry Form. The shares of Restricted Stock generally shall be
evidenced in book-entry or similar form and maintained by or on behalf of the
Company in such form. In such case, no stock certificates shall be issued and
the applicable restrictions will be noted in the records of the Company and its
transfer agent. Notwithstanding the foregoing, in the discretion of the Company,
a certificate or certificates representing the Restricted Stock may be
registered in the name of the Participant and held in escrow or other custody by
or on behalf of the Company. In



--------------------------------------------------------------------------------

Exhibit 10.32

either case, each certificate or book-entry record may bear such legends as the
Company deems appropriate to reflect the applicable terms and conditions upon
the Restricted Stock.
9.    Adjustments. The Restricted Stock granted pursuant to this Agreement shall
be adjusted as provided in the Plan in the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or other change in corporate capitalization affecting the Shares.
The existence of the Restricted Stock shall not affect in any way the authority
of the Company and its shareholders to exercise their corporate rights and
powers, including, but not by way of limitation, the right of the Company to
authorize any adjustment, reclassification, reorganization, or other change in
its capital or business structure, any merger or consolidation of the Company,
the dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Shares, or any sale or transfer of all or
any part of its business or assets.
10.    Securities Laws. Notwithstanding any provision herein to the contrary or
in the Plan, the Company shall be under no obligation to issue any Shares to the
Participant pursuant to this Agreement unless and until the Company has
determined that such issuance is either exempt from registration, or is
registered, under the Securities Act of 1933, as amended, and is either exempt
from registration and qualification, or is registered or qualified, as
applicable, under all applicable state securities or “blue sky” laws. Nothing in
this Agreement shall be construed to obligate the Company at any time to file or
maintain a registration statement under the Securities Act of 1933, as amended,
or to effect similar compliance under any applicable state laws with respect to
the Shares that may be issued pursuant to this Agreement. The Company may
require that the Participant make such representations and agreements and
furnish such information as the Company deems appropriate to assure compliance
with applicable legal and regulatory requirements.
11.    Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Agreement
shall be determined by the Committee in its absolute and uncontrolled
discretion, and any such determination or other interpretation by the Committee
pursuant to this Agreement shall be final, binding and conclusive on all parties
affected thereby.
12.    Miscellaneous.
(a)    Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Participant hereunder and other conditions
hereof, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and the Participant’s heirs, executors,
administrators, personal representatives, and assigns; and the parties agree,
for themselves and their successors, representatives and assigns, to execute any
instrument which may be necessary legally to effect the terms and conditions of
this Agreement.
(b)    No Employment Rights. Nothing contained in this Agreement shall confer
upon the Participant any right to continue in the employ or service of the
Company or any Affiliate nor interfere with or limit in any way the right of the
Company or an Affiliate to terminate the Participant’s employment by, or
performance of services for, the Company or Affiliate at any time; such
provisions



--------------------------------------------------------------------------------

Exhibit 10.32

being addressed in the separate employment agreement entered into between the
Company and the Participant.
(c)    Entire Agreement. This Agreement together with the Plan constitute the
entire agreement of the parties with respect to the Restricted Stock and
supersede any previous agreement, whether written or oral, with respect thereto.
This Agreement has been entered into in compliance with the terms of the Plan;
wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
(d)    Amendment. Except as otherwise provided below or in the Plan, neither
this Agreement nor any of the terms and conditions herein set forth may be
altered or amended orally, and any such alteration or amendment shall be
effective only when reduced to writing and signed by each of the parties hereto.
The Company or the Committee may, without obtaining the Participant’s written
consent, amend this Agreement in any respect either deems necessary or advisable
to comply with Section 409A of the Code and applicable regulations and guidance
thereunder and/or to prevent this Agreement from being subject to Section 409A
of the Code.
(e)    Construction and Definitions. Any reference herein to the singular or
plural shall be construed as plural or singular whenever the context requires.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Plan.
(f)    Notices. All notices, requests and amendments under this Agreement shall
be in writing, and notices shall be deemed to have been given (i) if delivered
by hand, when so delivered, (ii) if sent by overnight express service, one (1)
business day after delivery to such service, or (iii) if mailed by certified or
registered mail, return receipt requested, three (3) days after delivery to the
post office:
(A)    if to the Company, at the following address:
CommunityOne Bancorp
150 South Fayetteville Street
Asheboro, North Carolina 27203
Attn: Chief Human Resources Officer
or at such other address as the Company shall designate by notice.
(B)    if to the Participant, to the Participant’s address appearing in the
Company’s records, or at such other address as the Participant shall designate
by notice.
(g)    Governing Law. Except to the extent preempted by Federal law, this
Agreement shall be construed and determined in accordance with the laws of the
State of North Carolina, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of North Carolina or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of North Carolina. The parties hereby submit to the
jurisdiction of the state and Federal courts encompassing the then current
location of the Company’s principal headquarters for the resolution of any
disputes, claims, or proceedings arising under this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.32

(h)    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Committee may elect in its discretion to construe such invalid or
unenforceable provision in a manner which conforms to applicable law or as if
such provision was omitted.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

Exhibit 10.32

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.


CommunityOne Bancorp
By:   
Title:   
PARTICIPANT: 
   


Date:________________________________



Date:_________________________________



